DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of the Claims
Claims 1, 6-11, 13-16, 18-23 and 30-36 are pending in the application.  Claims 2-5, 12, 17 and 24-29 have been cancelled.
Amendments to claims 1, 6-11, 13-16 and 18-23, and new claims 30-36, filed on 11/30/2020, have been entered in the above-identified application.
	
	
	
Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 6-11, 13-16, 18-23, 30-36 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang (US 2015/0071978 A1). 

Regarding claims 1, 9, 14-16, 18-19, 21-22, 31 and 34, Chang teaches a clothing and covering system with various functions comprising at least one item, having at least one layer, at least one fabric, and at least one function (Abstract).  Chang teaches that at least one function is selected from the group consisting of (among others) seamless footwear, odor absorption and cleansing (Abstract).  Chang teaches that said at least one function comprises a first yarn and a bacteriostatic article as claimed), wherein the natural fabric can be interwoven with synthetic fabric and/or elastic fabric (a second yarn as claimed) ([0026]-[0027]; also [0025]).  Chang teaches that, for the clothing and covering system, the cleansing ingredient can eliminate bacteria and odor (alternatively, a bacteriostatic article as claimed) ([0055]-[0056]; also [0043]). 

With regard to the claimed limitations wherein the first yarn is arranged on an inner surface of “a tongue region of the article of footwear” (claim 1), “a collar region of the article of footwear” (claim 31) and “at least one of a lateral region or a medial region of the article of footwear” (claim 34), the examiner notes that providing a sock-like seamless footwear in the configurations taught by Chang (e.g. in one piece to wrap foot for footwear, in a single layer, multiple layer or inner layer, in the form of a shoe, boot or sneaker, and wherein the natural fabric is interwoven with synthetic fabric and/or elastic fabric) would result in regions as claimed comprising the first yarn.  

In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the interwoven fabric of Chang (made of spider silk natural fabric interwoven with a synthetic or elastic fabric) in the tongue, collar, lateral and/or medial regions of Chang’s footwear in order to obtain a shoe, boot or sneaker that is provided as a one-piece moisture-absorbent and stretchable sock-like seamless 

Regarding claims 6-8, the examiner notes that claims 6-8 include product-by-process limitations.  The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.

Regarding claims 10-11, Chang teaches that the seamless material can be imbedded with material selected from the group consisting of activated charcoal, baking soda, and magnets ([0036]; also see [0022]-[0023] and [0062]).

Regarding claims 13 and 20, Chang teaches clothing and covering having features selected from the group consisting of (among others) mesh, wool, corduroy, crochet, velvet, velveteen, velour, satin, lace, cable, pique, honeycomb, sequin, chiffon, fleece, flannel, felt, denim, gabardine, herringbone, paisley, shield, shade, cover, cloth, towel, terry, braid, twist, net, canvas, needlework, quilt, embroidery, tapestry, upholstery, pattern, stitching, sewing, knitting, weaving, quilting, crafting and tailoring ([0017]).  In addition, or in the alternative, Chang teaches that the synthetic fabric includes (among others) microfiber and fiberglass ([0025]).

Regarding claims 23, 33 and 36, Chang teaches that at least one layer is selected from the group consisting of disposable, replaceable, washable, and reusable ([0019]).

Regarding claims 30, 32 and 35, Chang teaches that the synthetic fabric includes (among others) nylon and polyester ([0025]).


Claim Rejections - 35 USC § 103

Claims 6-9, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0071978 A1), as applied to claims 1 and 18 above, further in view of Essaidi (US 2015/0056256 A1).

Regarding claims 6-8, Chang remains as applied above.

In the event that Chang is found not to teach wherein the at least one portion of the inner surface has been shrunk by exposing it to water before it has been incorporated into the article of wear, Essaidi is relied upon as applied below.

Essaidi teaches a spider silk filament for use as a thread or composition in the manufacture of cosmetic, medical, textile, and industrial applications (Abstract).  Essaidi teaches that the spider silk filament can be treated with shrinkage agents (Abstract and [0020]).   

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the yarns and/or textiles of Chang with shrinking agents in order to obtain treated spider silk filaments and textile fabrics that are stronger, bio-compatible, bio-degradable and have a higher thermal conductivity, as taught by Essaidi (Abstract).

With regard to the claimed product-by-process limitations, the product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.

Regarding claim 9, Essaidi teaches spider silk filaments for use as a thread or composition in the manufacture of cosmetic, medical, textile, and industrial applications (Abstract).  

Regarding claim 13, Essaidi teaches that the spider silk thread may also be textured ([0057]).
Regarding claim 20, Essaidi teaches wherein inner layers relative to the outer layers have a higher weave density and the spider silk filaments used have a higher atomic density ([0063]).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 6-11, 13-16, 18-23 and 30-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manz et al. (US 2016/0286898 A1) teaches limitations pertinent at least to claims 1, 31 and 34 (see Abstract, [0056], [0059]-[0063], [0098], [0110] and the Figures).  
Purcell et al. (US 2017/0233536 A1) teaches limitations pertinent at least to claims 1, 31 and 34 (see Abstract, [0133] and [0148]).  
Culpepper (US 2008/0000106 A1) teaches limitations pertinent at least to claims 1, 31 and 34 (see Abstract, [0008]-[0011], [0017] and the Figures).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789